Judgment, Supreme Court, New York County (William A. Wetzel, J), rendered April 19, 2004, convicting defendant, after a jury trial, of two counts each of robbery in the first and second degrees, and sentencing him, as a second felony offender, to an aggregate term of 16 years, unanimously affirmed.
The court properly denied defendant’s suppression motion without a hearing since his factual allegations did not establish a legal basis for the motion (see CPL 710.60 [1], [3]; People v Mendoza, 82 NY2d 415, 432-433 [1993]; People v Gomez, 67 NY2d 843 [1986]; see also People v Whitfield, 81 NY2d 904, 906 [1993]). Although defendant necessarily had direct knowledge of the relevant facts, he did not sufficiently allege that he was aggrieved by an unlawful search and seizure.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). There was an extensive chain of evidence establishing defendant’s guilt.
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the challenged comments were generally responsive to the defense summation, were fair comment based upon the evidence and could not have deprived defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]).
We perceive no basis for reducing the sentence. Concur— Andrias, J.P., Sullivan, Williams, Gonzalez and Catterson, JJ.